Citation Nr: 0403775	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased evaluation for service-connected 
patellofemoral pain syndrome with degenerative joint disease, 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from July 1977 to July 1997.

This appeal arises from an August 2001 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which continued an evaluation of 10 
percent for patellofemoral pain syndrome with degenerative 
joint disease, left knee.  By rating action in February 2002, 
the RO assigned temporary total convalescent ratings for the 
left knee from September 2001 through October 2001 and from 
January 2002 through March 2002.  The previous rating of 10 
percent was reassigned following termination of the temporary 
total convalescent ratings under the provisions of Diagnostic 
Code5010-5262.


FINDING OF FACT

The veteran's service-connected patellofemoral pain syndrome 
with degenerative joint disease of the left knee is 
productive of complaints of pain; the left knee is shown to 
have arthritis, and a range of motion from 0 to 130 degrees; 
there is no recurrent subluxation or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected patellofemoral pain syndrome 
with degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5263 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2001 decision, statement of the 
case (SOC), and supplemental statement of the case (SSOC), 
that the evidence did not show that the criteria had been met 
for an increased rating for patellofemoral pain syndrome with 
degenerative joint disease of the left knee.  That is the key 
issue in this case and the rating decision and statements of 
the case informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision and SOC sent to the appellant informed him of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and private medical records.  
The veteran has been afforded an examination for the 
disability that is the subject of this claim.  In a letter, 
dated May 2001, the veteran was informed of the types of 
evidence that may be probative of his claim and he was 
informed of the provisions of the VCAA.  In the May 2001 
letter, he was also informed that, provided certain criteria 
were met, VA would attempt to obtain medical records, 
employment records, or records from other federal agencies.  
He was further advised that it was ultimately his 
responsibility to provide this information.  Thereafter, the 
RO denied the claim for an increased rating.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.    

II. Increased Rating

The veteran argues that an increased rating is warranted for 
his left knee patellofemoral pain syndrome with degenerative 
joint disease.  He asserts that he has symptoms that include 
pain and swelling.  

The veteran's service medical records show that he was first 
treated for pain in his left knee in May 1992.  He received 
periodic treatment for left knee pain thereafter, until 
separation from service.  He was profiled for left knee pain 
on several occasions.  The assessments included point 
tenderness on top of the patella, patellofemoral tendonitis 
of the left knee, and patellofemoral degenerative joint 
disease of the left knee.  An August 1993 Emergency Care and 
Treatment Medical Record indicates that the veteran's knee 
pain had become sharp and caused him to have difficulties 
walking.  A radiology consultation from the same period shows 
that an outside film of the knee indicated minimal 
osteophytic changes of the articular surface of the patella 
and spurring at the intersection of the quadriceps tendon on 
the patella.  The veteran's Report of Medical History and 
Examination for retirement purposes, dated in June 1997, 
noted that the veteran had severe arthritis, pain, and 
swelling in his left knee.  

In August 1997, the RO granted service connection 
patellofemoral pain syndrome with degenerative joint disease, 
left knee.  The RO assigned a 10 percent rating for this 
disability.  In April 2001, the veteran filed a claim for an 
increased rating for his service-connected left knee 
condition.  In August 2001, the RO denied the claim.  In 
addition, the Board notes that the veteran was assigned a 
temporary evaluation of 100 percent from September 2001 to 
November 2001 and from January 2002 to April 2002 based on 
surgery necessitating convalescence.  38 C.F.R. § 4.30 
(2003).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

DC 5010 provides that arthritis that is due to trauma and 
substantiated by X-rays shall be rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate DC for 
the specific joint involved.  When, however, the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate DC, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC's 5003, 5010 (2003).

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of flexion to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of knee extension to 10 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of extension to 15 degrees.  

In this case, a June 2001 VA examination report notes that 
the range of motion in the left knee had a full passive range 
of motion, 0 to 140 degrees flexion.  In September 2001, the 
veteran underwent an arthroscopy and patellar tendon 
debridement of his left knee.  A VA outpatient treatment 
report shortly after the surgery noted that the range of 
motion in the left knee was 0 to 90 degrees.  A subsequent 
report, dated October 2001, showed the veteran's range of 
motion of the left knee was between 0 and 115 degrees.  The 
veteran's file also contains physical therapy treatment 
reports from that same month, showing flexion of 131 degrees 
and extension of -3 degrees.  In January 2002, the veteran 
underwent an arthroscopy, debridement, patella shaving, and 
lateral release of the left knee to treat chondromalacia 
patellae and degenerative arthritis of the left knee.  A VA 
examination report of March 2002 shows that the veteran had 
full extension and flexion to 110 degrees in the left knee.  

An October 2002 report from the veteran's private physician 
indicated that the veteran had received maximum medical 
improvement from treatment of the left knee.  The range of 
motion was from full extension to 125 degrees flexion with 
significant patellofemoral crepitus.  The doctor indicated 
that the findings were compatible with a permanent anatomical 
impairment rating of 7 percent.  

The most recent range of motion findings for the left knee 
are contained in the November 2002 VA examination report.  
This report shows that the veteran's left knee had a range of 
motion from 0 to 130 degrees.  As the November 2002 report is 
the most recent report of record, it is considered the most 
probative of the veteran's current condition.  Francisco.  
Therefore, the Board finds that the criteria for a 20 percent 
rating under either DC 5260 or DC 5261 have not been met, and 
that the claim must be denied.  

The Board notes that the veteran has complained that he has 
pain in his left knee and a sensation that his knee is 
"going to give way" after prolonged standing.  VA is 
required to take such symptoms into account, to the extent 
these symptoms are supported by adequate pathology, 
particularly in ratings involving limitation of range of 
motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  In this case, the veteran has 
complained of chronic pain that varies in severity.  However, 
the VA examiner stated that while the veteran's pain could 
further limit his functional ability during flare-ups or with 
increased use, it would not be feasible to express the loss 
in terms of additional functional loss with any reasonable 
degree of medical certainty.  In such a case, 38 C.F.R. § 
3.102 (2003) provides that application of the doctrine of 
reasonable doubt in a case regarding the degree of disability 
may not be based on a resort to speculation or remote 
possibility.  See also Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board is prohibited from exercising 
its own independent judgment to resolve medical questions).  
Here, there is a lack of any significant findings of such 
knee symptoms as loss of muscle strength, muscle atrophy, 
muscle spasm, or effusion, or neurological impairment.  The 
veteran does use a brace a couple times a week and he has a 
cane which he says he is not permitted to use at work.  The 
veteran also has pain with lateral patella subluxation, but 
no other ligamenteous instability was noted.  In summary, the 
veteran is most recently shown to have a range of motion in 
his left knee from 0 to 130 degrees, and there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that the loss of motion in 
the left knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the claim must be denied.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5257, a slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation and when the 
impairment is moderate a 20 percent evaluation is warranted.  
However, the Board finds that the veteran's knee disability 
does not even meet the criteria for a 10 percent evaluation 
under DC 5257.  The most recent medical evidence of record is 
the November 2002 VA examination report, which states that 
there was no instability in the left knee joint, only in the 
patella.  The VA outpatient treatment reports are similarly 
devoid of findings of left knee instability and the veteran 
has never indicated any actual giving way or locking of the 
knee.  Accordingly, a separate compensable rating is not 
warranted under DC 5257.  38 C.F.R. § 4.31.  

Furthermore, a compensable rating is not warranted under 38 
C.F.R. § 4.71a, DC 5258 and 5259 because there is no evidence 
of dislocated semilunar cartilage, frequent episodes of 
locking, or effusion and the veteran's semilunar cartilage 
has not been removed.  In making this determination, the 
Board finds that since DC 5257-5259 and 5262-5263 are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, supra, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for patellofemoral pain 
syndrome with degenerative joint disease of the left knee is 
denied.  




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



